DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06 July 2022 has been entered. Claims 1-10 remain pending in the application. The Applicant’s amendments to the specification has overcome the objection to the title of the application. The Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 11 May 2022. 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lodin et al. (USPGPub 20190310377 A1) in view of Miyasaka (USPGPub 20160178358 A1) and Galera et al. (USPGPub 20190101623 A1).
Regarding claim 1, Lodin teaches a LIDAR device for detecting an object (110), comprising: a transmitter unit (102) having a plurality of lasers (102/206) for emitting laser beams and at least one beam replication unit (103) for replicating the laser beams to form replicated beams (see figure 1A and 3, light source 102 (i.e. transmitter unit) and beam director 103 (i.e. beam replication unit) transmitting more than one beam of light; Abstract, Disclosed herein is a system and method for facilitating estimation of a spatial profile of an environment based on a light detection and ranging (LiDAR) based technique; and ¶69, In yet another arrangement (not illustrated), the light source 206 includes multiple laser diodes); a receiver unit (104) for receiving laser light of the replicated beams reflected by the object (110) (see figure 1A, light receiver 104), a control unit (105) to control the lasers (102/206), and which is connected to the transmitter unit (102) (see figure 1A, processing unit 105; and ¶64, The processing unit 105 is operatively coupled to the light source 102 for controlling its operations); and a rotating unit (702) to rotate about an axis of rotation to deflect the replicated beams in a horizontal plane (see figure 7, rotatable support 702; and ¶98, The rotatable support 702 is rotatable over a second dimension (e.g. the horizontal direction) substantially perpendicular to the first dimension). However, Lodin fails to explicitly teach wherein each of the laser beams are replicated to form a beam bundle made up of three replicated beams, and wherein the lasers are arranged one above the other.
However, Miyasaka teaches wherein each of the laser beams (11a) are replicated to form a beam bundle made up of three replicated beams (12a) (see figure 4A, incident light 11a gets split by diffraction optical element 30 (i.e. beam replication unit) and becomes three diffracted light beams 12a; and ¶72, a group of beams made of the diffracted lights 12 emitted from the diffraction optical element 30 is regarded as a single light beam). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lodin to incorporate the teachings of Miyasaka to provide three replicated beams because it increases the field of view by increasing the outgoing angle of light, assume that an angle measured from an optical axis 121 of the light beam is an outgoing angle β. In this case, in either an X-axis direction or a Y-axis direction, the outgoing angle β is preferably not smaller than 7.5°, more preferably not smaller than 15°, and further more preferably not smaller than 30°. In this manner, measurement can be performed in a wide range (Miyasaka ¶72), allowing the detector to detect more obstacles in its surroundings. However, the combination fails to explicitly teach wherein the lasers are arranged one above the other.
However, Galera teaches wherein the lasers (1402) are arranged one above the other (see figure 14, illumination sources 1402; and ¶82, illumination sources 1402 may emit individual wide flat beams 1404, or may emit narrow beams that scan or oscillate in the x-axis direction, creating a series of stacked monitoring planes within the viewing field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lodin and Miyasaka to incorporate the teachings of Galera to incorporate a plurality of lasers stacked upon one another in order to increase the field of view by providing information along two axes, allowing the detector to detect more obstacles in its surroundings.
Regarding claim 2, Lodin as modified by Miyasaka and Galera teaches the LIDAR device as recited in claim 1, wherein the beam replication unit (Lodin 103) is configured to deflect the replicated beams in a vertical plane and/or in a horizontal plane (Lodin, see figure 3, beam director 103; and ¶80, The beam director 103 further includes an angularly dispersive element 308 providing angular dispersion of light based on the wavelength of the light. The angularly dispersive element 308 is configured to direct the expanded beam 306 into at least a first direction 310A and a second direction 310B along the first dimension, depending on the wavelength).
Regarding claim 3, Lodin as modified by Miyasaka and Galera teaches the LIDAR device as recited in claim 1, wherein the beam replication unit (Lodin 103) is configurable to be transmitting or reflecting (Lodin, see figure 3, see dispersive element 308 transmitting light beams).
Regarding claim 4, Lodin as modified by Miyasaka and Galera teaches the LIDAR device as recited in claim 1, wherein the beam replication unit (Lodin 103) includes a diffractive optical element (Lodin, ¶80, Examples of the angularly dispersive element 308 include one or more diffraction gratings, some examples of which are illustrated and further described in relation to FIGS. 4A to 4J).
Regarding claim 5, Lodin as modified by Miyasaka and Galera teaches the LIDAR device as recited in claim 1, wherein the beam replication unit (Lodin 103) includes a refractive optical element (Lodin, ¶93, the angularly dispersive element 308 illustrated in the example of FIG. 3, which directs light in a first dimension based on its wavelength, may include an angularly adjustable reflective element to controllably reflect light over a second dimension perpendicular to the first dimension. The angular adjustment may be controlled by an optical positioning system. In one example, the optical positioning system is a microelectromechanical system (MEMS). The MEMS include an array of individually actuatable mirrors to reflect light. In another example, the optical positioning system is galvanometer scanning system. Compared to some other examples, the galvanometer scanning system is relatively compact. In yet another example, the optical positioning system is a polygonal scanning system. The polygonal scanning system includes a rotatable refractive element, such as a triangular or rectangular prism).
Regarding claim 7, Lodin as modified by Miyasaka and Galera teaches the LIDAR device as recited in claim 1, wherein the transmitter unit (Galera 304) has at least three lasers (Galera 1402) (Galera, see figure 14, illumination sources 1402).
Regarding claim 8, Lodin as modified by Miyakawa and Galera teaches the LIDAR device as recited in claim 7, wherein the at least two lasers (Galera 304/306/1402) are activatable in a time-staggered manner (Galera, ¶45, Distance determination component 310 can also be configured to control emission of light by the light source component 304 and supplemental illumination component 306 such that the two light sources emit light at alternate time frames of a scan cycle).
Regarding claim 9, Lodin teaches a working device and/or vehicle (¶63, The described system may be useful in monitoring relative movements or changes in the environment. For example, in the field of autonomous vehicles (land, air, water, or space), the described system can estimate from the vehicle's perspective a spatial profile of the traffic conditions, including the distance of any objects, such as an obstacle or a target ahead), comprising a LIDAR device for detecting an object (110), including: a transmitter unit (102) having a plurality of lasers (206) for emitting laser beams and at least one beam replication unit (103) for replicating the laser beams to form replicated beams (see figure 1A and 3, light source 102 (i.e. transmitter unit) and beam director 103 (i.e. beam replication unit) transmitting more than one beam of light; Abstract, Disclosed herein is a system and method for facilitating estimation of a spatial profile of an environment based on a light detection and ranging (LiDAR) based technique; and ¶69, In yet another arrangement (not illustrated), the light source 206 includes multiple laser diodes); a receiver unit (104) for receiving laser light of the replicated beams reflected by the object (110) (see figure 1A, light receiver 104), a control unit (105) to control the lasers, and which is connected to the transmitter unit (102) (see figure 1A, processing unit 105; and ¶64, The processing unit 105 is operatively coupled to the light source 102 for controlling its operations); and a rotating unit (702) to rotate about an axis of rotation to deflect the replicated beams in a horizontal plane (see figure 7, rotatable support 702; and ¶98, The rotatable support 702 is rotatable over a second dimension (e.g. the horizontal direction) substantially perpendicular to the first dimension). However, Lodin fails to explicitly teach wherein each of the laser beams are replicated to form a beam bundle made up of three replicated beams, and wherein the lasers are arranged one above the other.
However, Miyasaka teaches wherein each of the laser beams (11a) are replicated to form a beam bundle made up of three replicated beams (12a) (see figure 4A, incident light 11a gets split by diffraction optical element 30 (i.e. beam replication unit) and becomes three diffracted light beams 12a; and ¶72, a group of beams made of the diffracted lights 12 emitted from the diffraction optical element 30 is regarded as a single light beam). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lodin to incorporate the teachings of Miyasaka to provide three replicated beams because it increases the field of view by increasing the outgoing angle of light, assume that an angle measured from an optical axis 121 of the light beam is an outgoing angle β. In this case, in either an X-axis direction or a Y-axis direction, the outgoing angle β is preferably not smaller than 7.5°, more preferably not smaller than 15°, and further more preferably not smaller than 30°. In this manner, measurement can be performed in a wide range (Miyasaka ¶72), allowing the detector to detect more obstacles in its surroundings. However, the combination fails to explicitly teach wherein the lasers are arranged one above the other.
However, Galera teaches wherein the lasers (1402) are arranged one above the other (see figure 14, illumination sources 1402; and ¶82, illumination sources 1402 may emit individual wide flat beams 1404, or may emit narrow beams that scan or oscillate in the x-axis direction, creating a series of stacked monitoring planes within the viewing field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lodin and Miyasaka to incorporate the teachings of Galera to incorporate a plurality of lasers stacked upon one another in order to increase the field of view by providing information along two axes, allowing the detector to detect more obstacles in its surroundings.
Regarding claim 10, Lodin teaches a method for detecting an object (110) using a LIDAR device, the method comprising: activating a transmitter unit (102) having a plurality of lasers (206) to emit laser beams (see figure 1A and 3, light source 102 (i.e. transmitter unit); Abstract, Disclosed herein is a system and method for facilitating estimation of a spatial profile of an environment based on a light detection and ranging (LiDAR) based technique; and ¶69, In yet another arrangement (not illustrated), the light source 206 includes multiple laser diodes); replicating the laser beams to form replicated beams using a beam replication unit (103) (see figure 1A, beam director 103 (i.e. beam replication unit)); and receiving laser light of the replicated beams reflected by the object (110) (see figure 1A, light receiver 104), wherein there is a control unit (105) to control the lasers, and which is connected to the transmitter unit (102) (see figure 1A, processing unit 105; and ¶64, The processing unit 105 is operatively coupled to the light source 102 for controlling its operations); and wherein there is a rotating unit (702) to rotate about an axis of rotation to deflect the replicated beams in a horizontal plane (see figure 7, rotatable support 702; and ¶98, The rotatable support 702 is rotatable over a second dimension (e.g. the horizontal direction) substantially perpendicular to the first dimension). However, Lodin fails to explicitly teach wherein each of the laser beams are replicated to form a beam bundle made up of three replicated beams, and wherein the lasers are arranged one above the other.
However, Miyasaka teaches wherein each of the laser beams (11a) are replicated to form a beam bundle made up of three replicated beams (12a) (see figure 4A, incident light 11a gets split by diffraction optical element 30 (i.e. beam replication unit) and becomes three diffracted light beams 12a; and ¶72, a group of beams made of the diffracted lights 12 emitted from the diffraction optical element 30 is regarded as a single light beam). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lodin to incorporate the teachings of Miyasaka to provide three replicated beams because it increases the field of view by increasing the outgoing angle of light, assume that an angle measured from an optical axis 121 of the light beam is an outgoing angle β. In this case, in either an X-axis direction or a Y-axis direction, the outgoing angle β is preferably not smaller than 7.5°, more preferably not smaller than 15°, and further more preferably not smaller than 30°. In this manner, measurement can be performed in a wide range (Miyasaka ¶72), allowing the detector to detect more obstacles in its surroundings. However, the combination fails to explicitly teach wherein the lasers are arranged one above the other.
However, Galera teaches wherein the lasers (1402) are arranged one above the other (see figure 14, illumination sources 1402; and ¶82, illumination sources 1402 may emit individual wide flat beams 1404, or may emit narrow beams that scan or oscillate in the x-axis direction, creating a series of stacked monitoring planes within the viewing field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lodin and Miyasaka to incorporate the teachings of Galera to incorporate a plurality of lasers stacked upon one another in order to increase the field of view by providing information along two axes, allowing the detector to detect more obstacles in its surroundings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lodin et al. (USPGPub 20190310377 A1) in view of Miyasaka (USPGPub 20160178358 A1) and Galera et al. (USPGPub 20190101623 A1) as applied to claim 5 above, and further in view of Sondermann et al. (USPGPub 20190162976 A1).
Regarding claim 6, Lodin as modified by Miyasaka and Galera teaches an optical refractive element (Lodin, see ¶93). However, the combination fails to teach wherein at least one side of the optical refractive element is configured as a plane surface, and a side of the refractive optical element opposite from the plane surface has at least two mutually adjacent areas, the at least two areas having gradients that differ from one another.
However, Sondermann teaches wherein at least one side of the optical refractive element (200) is configured as a plane surface (261), and a side of the refractive optical element (200) opposite from the plane surface (261) has at least two mutually adjacent areas (221-224), the at least two areas (221-224) having gradients that differ from one another (see figure 2, optical arrangement 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lodin, Miyasaka, and Galera to incorporate the teachings of Sondermann to further include a refracting element having different gradients in order to output light in different directions, increasing the FOV of the device, allowing the device to detect more obstacles in its surroundings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                      

/JENNIFER D BENNETT/Examiner, Art Unit 2878